                   Case 4:21-cv-01418-KAW Document 8 Filed 03/01/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
      CAT BROOKS, et al.,                                         4:21-cv-01418-K
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   THOMSON REUTERS CORP.,                          )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Nicola C. Menaldo                     , an active member in good standing of the bar of
 9    Washington                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant                                    in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Gabriella Gallego                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1201 Third Ave., Suite 4900                          3150 Porter Drive
14    Seattle, WA 981010-3099                              Palo Alto, CA 94304-1212
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 359-8000                                      (650) 838-4300
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    NMenaldo@perkinscoie.com                            GGallego@perkinscoie.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 44459        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/01/21                                               Nicola C. Menaldo
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Nicola C. Menaldo                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Case 4:21-cv-01418-KAW Document 8 Filed 03/01/21 Page 2 of 2




IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                                           )
      IN THE MATTER OF THE ADMISSION                       )                    BAR NO. 44459
                                                           )
                          OF                               )                    CERTIFICATE
                                                           )
           NICOLA CARAH MENALDO                            )                             OF
                                                           )
TO PRACTICE IN THE COURTS OF THIS STATE                    )                  GOOD STANDING
                                                           )
____________________________________________



       I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                  NICOLA CARAH MENALDO

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and

all the Courts of the State of Washington on December 5, 2011, and is now and has continuously

since that date been an attorney in good standing, and has a current status of active.



                                                 IN TESTIMONY WHEREOF, I have
                                                 hereunto set my hand and affixed
                                                 the seal of said Court this 26th day of
                                                 February, 2021.


                                                 Susan L. Carlson
                                                 Supreme Court Clerk
                                                 Washington State Supreme Court
